                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 1 of 42


                   1     [Counsel identified on signature page]
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9                                  UNITED STATES DISTRICT COURT
               10                                    NORTHERN DISTRICT OF CALIFORNIA
               11                                           OAKLAND DIVISION
               12
                        EOLAS TECHNOLOGIES                            Case No. 4:17-cv-03022-JST
               13       INCORPORATED,
                                                                      Related to Case Nos. 4:17-cv-01138-JST,
               14                       Plaintiff,                    4:17-cv-03023-JST, and 4:15-cv-05446-JST
               15               v.                                    DEFENDANTS’ CORRECTED NOTICE
                                                                      AND MOTION FOR SUMMARY
               16       AMAZON.COM, INC.,                             JUDGMENT ON OBVIOUSNESS-TYPE
                                                                      DOUBLE PATENTING &
               17                       Defendant.                    PRECLUSION DOCTRINES
               18                                                     Judge: Hon. Jon. S. Tigar
                                                                      Hearing Date: July 2, 2020
               19                                                     Hearing Time: 2:00 P.M.
               20

               21

               22                     PUBLIC VERSION PURSUANT TO COURT ORDER (DKT. 612)

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                          DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                       SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                              DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 2 of 42


                   1                                        NOTICE OF MOTION

                   2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                   3           PLEASE TAKE NOTICE that on July 2, 2020, at 2:00 P.M. or as soon thereafter as the

                   4   matter may be heard by the Honorable Jon. S. Tigar in Courtroom 6, 2nd Floor, United States

                   5   District Court for the Northern District of California, 1301 Clay Street, Oakland, CA 94612,

                   6   Defendants Amazon.com, Inc. (“Amazon”), Google LLC (“Google”), and Walmart Inc.

                   7   (“Walmart”) shall and hereby do move the Court for an order granting summary judgment in favor

                   8   of Defendants.

                   9           This Motion is made pursuant to Federal Rule of Civil Procedure 56. Defendants bring

               10      this motion for judgment on multiple, independent grounds:

               11              •   Claims 19, 24, 26, 32, 37, 39, and 45 (collectively, the “asserted claims”) of U.S. Patent

               12                  No. 9,195,507 (“the ʼ507 patent”) are invalid under the doctrine of obviousness-type

               13                  double patenting in view of previously issued Eolas patents from the same family.

               14              •   Eolas’s claims against all Defendants are barred by issue preclusion (or collateral

               15                  estoppel) in view of the final judgment in Eolas Technologies Inc. v. Adobe Systems

               16                  Inc., No. 6:09-cv-00446-LED (E.D. Tex.) (“Eolas I”).

               17              •   Eolas’s claims against Amazon and Google are barred by the doctrine of Kessler v.

               18                  Eldred, 206 U.S. 285 (1907), in view of the final judgment in Eolas I and also, with

               19                  respect to Google, the final judgment in Google Inc. v. Eolas Technologies Inc.,

               20                  No. 3:13-cv-05997-JST (N.D. Cal.) (“Eolas II”).

               21              This Motion is based upon this Notice of Motion and Motion, Memorandum of Points and

               22      Authorities in support thereof, the Declaration of Don Turnbull, Ph.D. and exhibits thereto, the

               23      Declaration of Richard G. Frenkel and exhibits thereto, all pleadings and papers on file in this

               24      action, such other evidence or arguments as may be presented to the Court, and such other matters

               25      of which this Court may take judicial notice.

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                                  DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                            i   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                      DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 3 of 42


                   1                                                      TABLE OF CONTENTS

                   2
                                                                                                                                                                  Page
                   3
                       MEMORANDUM OF POINTS AND AUTHORITIES ............................................................... 1
                   4
                       STATEMENT OF FACTS ............................................................................................................ 1
                   5
                                 A.         The ʼ906 Great-Grandparent Patent And The Microsoft Case .............................. 1
                   6
                                 B.         A Jury And The Federal Circuit Find Eolas’s Patents Invalid
                   7                        (Eolas I) ................................................................................................................. 2
                   8             C.         Eolas Files Two Additional Continuation Applications ........................................ 4
                   9             D.         Eolas’s Second Suit Against Google (Eolas II) ..................................................... 5
               10                E.         Left With No Other Options, Eolas Pursues The ʼ507 Application ...................... 5
               11                F.         The Present Litigation ............................................................................................ 7
               12      LEGAL STANDARD.................................................................................................................... 7
               13      I.        OBVIOUSNESS-TYPE DOUBLE PATENTING BARS EOLAS’S
                                 CLAIMS ............................................................................................................................ 9
               14
                                 A.         Eolas Has Described The Same Invention Across Each Litigation ..................... 10
               15
                                 B.         The ʼ507 Patent Does Not Claim A New Invention ............................................ 11
               16
                                 C.         The ’507 Claims’ Alleged Distinctions Are Not Patentable................................ 14
               17
                                            1.         The “World Wide Web” Is Not Patentably Distinct From A
               18                                      “Distributed Hypermedia Environment” ................................................. 14
               19                           2.         The Use Of “Two Or More Distributed Application
                                                       Computers” Is Not Patentably Distinct From A
               20                                      “Distributed Application” That Is “Located On Two or
                                                       More” Computers..................................................................................... 16
               21
                                            3.         A Browser “Configured To Select” An Application Is Not
               22                                      Patentably Distinct From One “Identifying and Locating”
                                                       An Application ......................................................................................... 17
               23
                                            4.         The Use of “Coordinating” Computers Is Not Patentably
               24                                      Distinct From A Distributed Application Working Across
                                                       Multiple Computers ................................................................................. 18
               25
                       II.       EOLAS’S CLAIMS ARE BARRED BY ISSUE PRECLUSION .................................. 20
               26
                                 A.         Eolas I Necessarily Decided That The ʼ985 Patent Claims Were
               27                           Invalid In Light Of The Prior Art ........................................................................ 21
               28

                       Case No. 4:17-cv-03022-JST                                                        DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                                                 ii   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                                            DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 4 of 42


                   1             B.         This Case Presents Substantially The Same Invalidity Issue As
                                            Eolas I .................................................................................................................. 23
                   2
                       III.      THE KESSLER DOCTRINE BARS EOLAS’S CLAIMS AGAINST
                   3             AMAZON AND GOOGLE ............................................................................................. 26

                   4   CONCLUSION ............................................................................................................................ 30

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                                                        DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                                                iii   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                                            DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 5 of 42


                   1                                                  TABLE OF AUTHORITIES

                   2                                                                                                                                  Page(s)
                                                                                      CASES
                   3
                       AbbVie Inc. v. Mathilda & Terrence Kennedy Inst. of Rheumatology Tr.,
                   4
                          764 F.3d 1366 (Fed. Cir. 2014)..................................................................................8, 9, 10, 16
                   5
                       Ackerman v. W. Elec. Co.,
                   6      860 F.2d 1514 (9th Cir. 1988) ...................................................................................................8

                   7   Acumed LLC v. Stryker Corp.,
                          525 F.3d 1319 (Fed. Cir. 2008)................................................................................................29
                   8
                       Af-Cap, Inc. v. Chevron Overseas (Congo) Ltd.,
                   9
                          475 F.3d 1080 (9th Cir. 2007) .................................................................................................20
               10
                       Amgen Inc. v. F. Hoffman-La Roche Ltd.,
               11        580 F.3d 1340 (Fed. Cir. 2009)................................................................................................10

               12      Anderson v. Liberty Lobby, Inc.,
                          477 U.S. 242 (1986) ...................................................................................................................7
               13
                       Antares Pharma, Inc. v. Medac Pharma Inc.,
               14         771 F.3d 1354 (Fed. Cir. 2014)............................................................................................9, 28
               15
                       Applied Materials v. Advanced Semi. Materials,
               16         98 F.3d 1563 (Fed. Cir. 1996)..................................................................................................28

               17      Applied Med. Res. Corp. v. U.S. Surgical Corp.,
                          352 F. Supp. 2d 1119 (C.D. Cal. 2005) ...................................................................................22
               18
                       Aspex Eyewear, Inc. v. Zenni Optical Inc.,
               19         713 F.3d 1377 (Fed. Cir. 2013)................................................................................................21
               20      In re Basell Poliolefine Italia S.P.A.,
               21          547 F.3d 1371 (Fed. Cir. 2008)..................................................................................................9

               22      Blonder-Tongue Labs., Inc. v. Univ. of Ill. Foundation,
                          402 U.S. 313 (1971) ...........................................................................................................25, 26
               23
                       Boehringer Ingelheim Int’l GmbH v. Barr Labs., Inc.,
               24         592 F.3d 1340 (Fed. Cir. 2010)..................................................................................................9
               25      Bourns, Inc. v. United States,
               26         537 F.2d 486 (Ct. Cl. 1976) .....................................................................................................25

               27      Brain Life, LLC v. Elekta, Inc.,
                          746 F.3d 1045 (Fed. Cir. 2014)..............................................................................26, 27, 28, 29
               28

                       Case No. 4:17-cv-03022-JST                                                     DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                                             iv    SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                                         DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 6 of 42


                   1   Clements v. Airport Auth. of Washoe Cty.,
                          69 F.3d 321 (9th Cir. 1995) .........................................................................................20, 21, 26
                   2
                       Eolas Technologies Inc. v. Wal-Mart Stores Inc.,
                   3
                          No. 6:12-cv-00620-LED (E.D. Tex.) .........................................................................................5
                   4
                       Eolas Techs. Inc. v. Amazon.com, Inc.,
                   5      521 F. App’x 928 (Fed. Cir. 2013) (No. 2012-1632), 2012 WL 6100517 ............................2, 4

                   6   Eolas Techs. Inc. v. Microsoft Corp.,
                          399 F.3d 1325 (Fed. Cir. 2005)..................................................................................................2
                   7
                       Fairchild Semiconductor Corp. v. Power Integrations, Inc.,
                   8      No. 12-cv-540, 2015 WL 1905871 (D. Del. Apr. 23, 2015) ...................................................22
                   9
                       Geneva Pharm., Inc. v. GlaxoSmithKline PLC,
               10         349 F.3d 1373 (Fed. Cir. 2003)................................................................................................13

               11      Georgia-Pacific Corp. v. U.S. Gypsum Co.,
                          195 F.3d 1322 (Fed. Cir. 1999)......................................................................................9, 15, 17
               12
                       Indivior Inc. v. Dr. Reddy’s Labs., S.A.,
               13          930 F.3d 1325 (Fed. Cir. 2019)................................................................................................29
               14
                       John Hopkins Univ. v. CellPro, Inc.,
               15         152 F.3d 1342 (Fed. Cir. 1998)................................................................................................22

               16      Kamilche Co. v. United States,
                         53 F.3d 1059 (9th Cir. 1995) .............................................................................................23, 24
               17
                       Kessler v. Eldred,
               18         206 U.S. 285 (1907) .................................................................................................................26
               19      Kimberly-Clark Worldwide Inc. v. First Quality Baby Prods. LLC,
               20         135 F. Supp. 3d 850 (E.D. Wis. 2015).....................................................................................24

               21      Logic Devices, Inc. v. Apple Inc.,
                          No. 13-cv-02943-WHA, 2014 WL 5305979 (N.D. Cal. Oct. 16, 2014) .................................14
               22
                       Medinol Ltd. v. Cordis Corp.,
               23        15 F. Supp. 3d 389 (S.D.N.Y. 2014)........................................................................................28
               24      MGA, Inc. v. Gen. Motors Corp.,
                         827 F.2d 729 (Fed. Cir. 1987)..................................................................................................26
               25

               26      Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
                         811 F.3d 1314 (Fed. Cir. 2016)..................................................................................................8
               27
                       Nestle USA, Inc. v. Steuben Foods, Inc.,
               28         884 F.3d 1350 (Fed. Cir. 2018)................................................................................................24

                       Case No. 4:17-cv-03022-JST                                                    DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                                             v    SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                                        DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 7 of 42


                   1   Novartis Pharm. Corp. v. Breckenridge Pharm. Inc.,
                          909 F.3d 1355 (Fed. Cir. 2018)................................................................................................13
                   2
                       Ohio Willow Wood Co. v. Alps S., LLC,
                   3
                          735 F.3d 1333 (Fed. Cir. 2013)......................................................................................8, 21, 24
                   4
                       In re PersonalWeb Techs. Patent Litig.,
                   5       No. 18-md-02834-BLF, 2019 WL 1455332 (N.D. Cal. Apr. 2, 2019) ....................................28

                   6   Phil-Insul Corp. v. Airlite Plastics Co.,
                          854 F.3d 1344 (Fed. Cir. 2017)................................................................................................23
                   7
                       Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
                   8      442 F.3d 741 (9th Cir. 2006) ...................................................................................................21
                   9
                       Roche Palo Alto LLC v. Apotex, Inc.,
               10         526 F. Supp. 2d 985 (N.D. Cal. 2007) .....................................................................................22

               11      Senju Pharma. Co., Ltd. v. Apotex, Inc.,
                          746 F.3d 1344 (Fed. Cir. 2014)................................................................................................29
               12
                       SimpleAir Inc. v. Google LLC,
               13         No. 2016-2738 ...........................................................................................................................6
               14
                       SimpleAir v. Google LLC,
               15         884 F.3d 1160 (Fed. Cir. 2018)........................................................................................ passim

               16      Slade Gorton & Co., Inc. v. Millis,
                          62 F.3d 1433, 1995 WL 471106 (Fed. Cir. 1995) ...................................................................14
               17
                       Soverain Software LLC v. Victoria’s Secret Direct Brand Mgmt., LLC,
               18         778 F.3d 1311 (Fed. Cir. 2015)..........................................................................................24, 25
               19      SpeedTrack, Inc. v. Office Depot, Inc.,
               20         791 F.3d 1317 (Fed. Cir. 2015)................................................................................................26

               21      Trs. of Bos. Univ. v. Kingbright Elec. Co.,
                           ___ F. Supp. 3d ___, 2019 WL 6877182 (D. Mass. Dec. 17, 2019) .......................................26
               22
                       United Access Techs., LLC v. Centurytel Broadband Servs. LLC,
               23         778 F.3d 1327 (Fed. Cir. 2015)..........................................................................................22, 23
               24      United States v. Paszek,
                          432 F.2d 780 (9th Cir. 1970) ...................................................................................................22
               25

               26      Zenith Elecs. Corp. v. PDI Commc’n Sys., Inc.,
                          522 F.3d 1348 (Fed. Cir. 2008)................................................................................................14
               27
                       Zoomar, Inc. v. Paillard Prods., Inc.,
               28         258 F.2d 527 (2d Cir. 1958).....................................................................................................26

                       Case No. 4:17-cv-03022-JST                                                      DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                                              vi    SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                                          DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 8 of 42


                   1                                                                   STATUTES
                   2   35 U.S.C.
                          § 120...........................................................................................................................................6
                   3
                          § 154(a)(2) .................................................................................................................................6
                   4
                                                                                          RULES
                   5
                       Fed. R. Civ. P. 56(a) ........................................................................................................................7
                   6
                       Fed. R. Civ. P. 56(g) ........................................................................................................................8
                   7
                                                                            OTHER AUTHORITIES
                   8
                       Manual of Patent Examining Procedure (MPEP) § 201.07 (9th ed. Jan. 2018) ..............................3
                   9
                       MPEP § 804.02 ................................................................................................................................3
               10

               11      MPEP § 1490 .............................................................................................................................9, 28

               12      MPEP § 2701 ...................................................................................................................................6

               13      Mark A. Lemley & Kimberly A. Moore, Ending Abuse of Patent Continuations,
                         84 B.U. L. Rev. 63 (2004) .........................................................................................................9
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                                                        DEFENDANTS’ CORRECTED MOTION FOR
                                                                                                 vii SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                                            DOUBLE PATENTING & PRECLUSION
                         Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 9 of 42


                   1                                     NOTES ON CITATIONS

                   2       1. Citations to Microsoft refer to Eolas Technologies Inc. v. Microsoft Corp., No. 1:99-CV-

                   3           00626 (N.D. Ill.).

                   4       2. Citations to Eolas I refer to Eolas Technologies Inc. v. Adobe Systems Inc., No. 6:09-cv-

                   5           00446-LED (E.D. Tex.).

                   6       3. Citations to Eolas II refer to Google Inc. v. Eolas Technologies Inc., No. 3:13-cv-05997-

                   7           JST (N.D. Cal.).

                   8       4. Citations to Google refer to Eolas Technologies Inc. v. Google LLC, No. 4:17-cv-01138-

                   9           JST (N.D. Cal.).

               10          5. Citations to Amazon refer to Eolas Technologies Inc. v. Amazon.com, Inc., No. 4:17-cv-

               11              03022-JST (N.D. Cal.).

               12          6. Citations to Walmart refer to Eolas Technologies Inc. v. Walmart, Inc., No. 4:17-cv-

               13              03023-JST (N.D. Cal.).

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                              DEFENDANTS’ CORRECTED MOTION FOR
                                                                      viii SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                  DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 10 of 42


                   1                         MEMORANDUM OF POINTS AND AUTHORITIES

                   2           This case involves essentially the same patents, the same products, the same infringement

                   3   contentions, the same prior art, and the same parties as a 2009 case that Eolas lost. In that case,

                   4   Eolas argued that two of its patents, one a continuation of the other, showed that it invented the

                   5   interactive World Wide Web. But a jury found Eolas’s patents invalid in light of prior art, and the

                   6   Federal Circuit affirmed. In a later case before this Court, Eolas raised duplicative claims of

                   7   infringement against Google—based on continuation patents descended from the earlier,

                   8   invalidated patents.     This Court dismissed those claims with prejudice.            Eolas’s present

                   9   continuation patent claims were crafted after those back-to-back defeats, but they add nothing new.

               10              All of this history squarely implicates bedrock principles of patentability and preclusion.

               11      In our patent system, the benefit of the patent bargain is that patents are granted for a limited term,

               12      after which time the public owns the invention. In our judicial system, litigants are afforded a full

               13      and fair opportunity to advance their case, after which time they are bound by the court’s judgment.

               14      And in our marketplaces, once a product has been adjudged to be non-infringing, it may be freely

               15      bought and sold without further interference.

               16              At least three doctrines exist to prevent patent owners from evading these bedrock

               17      principles. The doctrine of obviousness-type double patenting ensures that a patentee cannot

               18      extend the term of a patent by re-patenting claims that are not sufficiently different from those that

               19      came before. Issue preclusion (or collateral estoppel) protects parties and courts from wasting

               20      resources on the relitigation of issues that have already been fully and finally decided. And the

               21      Kessler doctrine prevents patentees from repeatedly accusing essentially the same products of

               22      infringing essentially the same patents. Eolas’s latest attempt to claim ownership of the entire

               23      interactive World Wide Web violates all three of these doctrines. This Court should grant

               24      summary judgment and finally bring this decades-long ordeal to an end.

               25                                          STATEMENT OF FACTS

               26              A.      The ʼ906 Great-Grandparent Patent And The Microsoft Case

               27              In October 1994, Michael Doyle and two others filed an application for what would become

               28      U.S. Patent No. 5,838,906 (“the ʼ906 patent”), the great-grandparent of the patent-in-suit here. See

                       Case No. 4:17-cv-03022-JST                                  DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                            1   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                      DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 11 of 42


                   1   Ex. 1 (ʼ906 patent). The patent claimed a method by which a web browser could recognize an

                   2   object—such as a video, spreadsheet, or interactive 3-D image—embedded in a webpage, identify

                   3   the software application needed to present that particular type of object, and launch the application

                   4   so that the user could interact with the object from within the browser window. Eolas would later

                   5   assert that the claimed invention “made possible the interactive web as we know it today.” Br. of

                   6   Plaintiffs-Appellants at 2, Eolas Techs. Inc. v. Amazon.com, Inc., 521 F. App’x 928 (Fed. Cir.

                   7   2013) (No. 2012-1632), 2012 WL 6100517, at *2.

                   8           The ʼ906 patent issued on November 17, 1998.1 Eolas immediately sued Microsoft,

                   9   alleging infringement by the Internet Explorer web browser. Eolas Techs. Inc. v. Microsoft Corp.,

               10      399 F.3d 1325, 1328 (Fed. Cir. 2005). Microsoft argued, among other things, that the ʼ906 patent

               11      was invalid in light of prior art. Id. at 1329-30. A major piece of that prior art was the Viola web

               12      browser created by Pei-Yuan Wei. Id. Microsoft presented evidence that Viola had been capable

               13      of recognizing and displaying embedded interactive objects since May 1993, rendering the ʼ906

               14      patent anticipated or at least obvious. Id. But the district court prevented the jury from considering

               15      that defense, and the jury found that Internet Explorer infringed. Id. at 1332. On appeal, the

               16      Federal Circuit vacated and remanded for a new trial, holding the district court had erred in

               17      excluding Microsoft’s evidence of invalidity. Id. at 1332-35. On remand, the parties settled and

               18      the case was dismissed before a new trial. Ex. 2 (Microsoft, Dkt. 831 (N.D. Ill. Sept. 13, 2007)).

               19              B.      A Jury And The Federal Circuit Find Eolas’s Patents Invalid (Eolas I)

               20              In August 2002, in the midst of the Microsoft litigation, Eolas filed a continuation

               21      application that claimed priority to the ʼ906 patent. The Patent and Trademark Office (PTO) found

               22      that several claims in that application were insufficiently different (and thus not patentably distinct)

               23      from claims in the ʼ906 patent and therefore rejected them under the doctrine of obviousness-type

               24      double patenting. Ex. 3 (non-final rejection). In response, as it would do with all but the final

               25      patent in the ʼ906 family (i.e., the patent-in-suit), Eolas filed a terminal disclaimer. Ex. 4 (terminal

               26      disclaimer). A terminal disclaimer—which “disclaims or dedicates to the public the entire term or

               27
                       1
                        The ʼ906 patent was assigned to the Regents of the University of California, which granted an
               28      exclusive license to Eolas. Eolas Techs. Inc. v. Microsoft Corp., 399 F.3d 1325, 1328 n.1 (Fed.
                       Cir. 2005).
                       Case No. 4:17-cv-03022-JST                                  DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                            2   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                      DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 12 of 42


                   1   any terminal part of the term of a patent or patent to be granted,” Manual of Patent Examining

                   2   Procedure (MPEP) § 1490 (9th ed. Jan. 2018)—ties the continuation patent’s expiration date to

                   3   that of the underlying parent patent. And, under PTO rules, a patentee that files a terminal

                   4   disclaimer in response to a double-patenting rejection automatically overcomes that rejection. See,

                   5   e.g., id. § 804.02. Thus, by filing a terminal disclaimer during the prosecution of the continuation

                   6   patent, Eolas avoided having to show the PTO that its continuation patent was new and unique

                   7   over the parent application. The PTO subsequently issued a new continuation patent on October

                   8   6, 2009, as U.S. Patent No. 7,599,985 (“the ʼ985 patent”). Ex. 5 (ʼ985 patent).

                   9           On the same day the ʼ985 patent issued, Eolas launched a new bid to claim ownership of

               10      all interactivity on the World Wide Web, suing 23 defendants as disparate as Frito-Lay, J.C.

               11      Penney, Citigroup, Office Depot, and Adobe. Two of the defendants were Google and Amazon.

               12      Eolas alleged that the defendants, by providing “web pages and content to be interactively

               13      presented in browsers,” infringed both the ʼ906 and the ʼ985 patents (collectively, “the Eolas I

               14      patents”). Ex. 6 (Eolas I, Dkt. 1) at ¶¶ 33, 42. More specifically, Eolas accused Google of

               15      infringement through its provision of interactive webpage features in its AdSense, Docs, Gmail,

               16      Instant, Maps, Search Suggest, and through the interactive video and search suggest features

               17      offered by YouTube. Ex. 7 (Eolas I, Dkt. 1244) at 16-17, 21. And Eolas accused Amazon of

               18      infringing through its provision of interactive webpage features in its Book Reader, Cloud Player,

               19      Music Clips, Product Viewer, Search Suggestions, Shoveler, and Video products. Id. at 14-15. A

               20      number of these features were implemented using JavaScript to achieve the accused interactivity.

               21      See, e.g., Ex. 8 (Eolas’s Eolas I Expert Report on Amazon AutoComplete) at ¶¶ 10, 50; Ex. 9

               22      (Eolas’s Eolas I Expert Report on Google Search Suggest) at ¶¶ 9, 47, 49.

               23              Many of the defendants in Eolas I would settle, but several—including Google and

               24      Amazon—challenged Eolas’s patents at trial. In February 2012, Chief Judge Leonard Davis of

               25      the U.S. District Court for the Eastern District of Texas presided over an invalidity-only jury trial.

               26      Defendants presented evidence that Viola, and a combination of MediaView, Mosaic, and HTML+

               27      Embed Tag prior-art references, invalidated the patents. Ex. 10 (Eolas I, Dkt. 1414) at 5-13. A

               28      veritable “who’s who” of actual World Wide Web pioneers came to testify about the state of the

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                           3   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 13 of 42


                   1   art in the early 1990s. Those pioneers included: Sir Tim Berners-Lee, the widely-acknowledged

                   2   inventor of the World Wide Web; Eric Bina, co-founder of Netscape and co-creator of the Mosaic

                   3   web browser, the browser which forms the core of the Eolas patents; Pei-Yuan Wei, the inventor

                   4   of Viola; and Dave Raggett, a key contributor to the development of hypertext markup language

                   5   (HTML), the computer language in which webpages are written. Br. of Appellees at 1-3, 24-25,

                   6   Eolas Techs. Inc. v. Amazon.com, Inc., 521 F. App’x 928 (Fed. Cir. 2013) (No. 2012-1632), 2013

                   7   WL 1209451, at *1-3, *24-25. In its closing argument, Eolas emphasized the verdict’s finality:

                   8   “[I]n a few minutes, Judge Davis will ask you to go back into the jury room and write the last

                   9   chapter of this story, and he’s going to ask you to write it on this invalidity page . . . And there’s

               10      something critically important about this trial and about your job that I hope you’ll remember when

               11      you read this single question that will be the final chapter of the story of the University of

               12      California patent.” Ex. 11 (Eolas I, Feb. 9, 2012 Trial Tr. at 70:23-71:8).

               13               The jury found all of the asserted claims of the Eolas I patents invalid by clear and

               14      convincing evidence. Ex. 12 (Eolas I, Dkt. 1353 (verdict form)). The court denied Eolas’s motion

               15      for judgment as a matter of law and for a new trial, concluding that there was clear and convincing

               16      evidence for the jury to find both that Viola had anticipated the asserted claims and that those

               17      claims were obvious in light of Viola or a combination of other prior art. Ex. 10 (Eolas I, Dkt.

               18      1414).    On July 22, 2013, the Federal Circuit summarily affirmed.            Eolas Techs. Inc. v.

               19      Amazon.com, Inc., 521 F. App’x 928 (Fed. Cir. 2013).

               20               C.     Eolas Files Two Additional Continuation Applications

               21               Ever since filing the initial application for the ʼ906 patent, Eolas had maintained a steady

               22      stream of continuation applications. While the application that led to the ʼ985 patent was pending,

               23      Eolas filed two more continuations, which ultimately issued as U.S. Patent Nos. 8,082,293 (“the

               24      ʼ293 patent”) and 8,086,662 (“the ʼ662 patent”). Exs. 13 & 14. Like the ’985 patent, both of these

               25      applications simply recycled previously issued claims, and thus were rejected for obviousness-

               26      type double patenting. Exs. 15 (’293 non-final rejection); 16 (’662 non-final rejection). And like

               27      the ’985 patent, Eolas avoided having to address the issue of double patenting by filing terminal

               28      disclaimers back to the ’906 patent. Exs. 17 (’293 patent terminal disclaimer); 18 (’662 patent

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                           4   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 14 of 42


                   1   terminal disclaimer).

                   2           D.      Eolas’s Second Suit Against Google (Eolas II)

                   3           Despite the Eolas I jury verdict, Google received a letter in December 2013 from Eolas,

                   4   threatening further litigation. This time, Eolas asserted the claims contained in the ʼ293 and ʼ662

                   5   continuation patents. Eolas accused Google of infringing those continuation patents by providing,

                   6   among other things, “web pages and content to be interactively presented in browsers”—the same

                   7   allegedly infringing activities at issue in Eolas I. Ex. 19 (Eolas II, Dkt. 1-3 (cease and desist

                   8   letter)). Google promptly filed suit against Eolas in this district, seeking a declaratory judgment

                   9   of non-infringement.

               10              In response, Eolas filed counterclaims for infringement of the ʼ293 and ʼ662 patents. Ex.

               11      20 (Eolas II, Dkt. 76). But on July 8, 2014, Eolas moved to voluntarily dismiss them with

               12      prejudice, with the stated goal of mooting Google’s request for declaratory relief. Ex. 21 (Eolas

               13      II, Dkt. 77). In connection with its motion to dismiss, Eolas also prematurely asked this Court to

               14      rule that the dismissal would be without prejudice as to any claims Eolas might have against

               15      Google under other patents or patent applications. Ex. 22 (Eolas II, Dkt. 78). Eolas explained that

               16      it wanted preemptively to limit the preclusive effect of the Court’s dismissal of the ʼ293 and ʼ662

               17      claims. Ex. 23 (Eolas II, Dkt. 89) at 4-5. This Court denied Eolas’s request to rule on the future

               18      preclusive effect of the Eolas II case. Ex. 24 (Eolas II, Dkt. 97) at 2-3. Instead, it dismissed with

               19      prejudice all potential infringement claims against Google and its customers and affiliates under

               20      the ʼ293 and ʼ662 patents. Id. By this point, then, Eolas’s original ’906 patent (the great-

               21      grandparent patent) and all three of the asserted continuation patents—the ’985, ’293, and ’662

               22      patents—had been either invalidated or dismissed with prejudice.2

               23              E.      Left With No Other Options, Eolas Pursues The ʼ507 Application

               24              Eolas had one last card to play. Back in November 2011, shortly after learning that the

               25      ’293 patent would issue, Eolas filed yet another continuation application, which became the patent-

               26      in-suit, U.S. Patent No. 9,195,507 (“the ’507 patent”). See Ex. 25 (Oct. 2011 notice of allowance

               27
                       2
                        Eolas also filed a separate suit against Walmart in September 2012, asserting infringement of the
               28      ’906, ’985, ’293, and ’662 patents, but voluntarily dismissed that action in March 2014. See Eolas
                       Technologies Inc. v. Wal-Mart Stores Inc., No. 6:12-cv-00620-LED (E.D. Tex.).
                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                           5   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 15 of 42


                   1   of the ’293 patent). But the original application was a mere placeholder; the nine claims were

                   2   copied almost verbatim from Eolas’s parent patents. Claim 1 of the application, for instance, was

                   3   nearly identical to Claim 9 of the ʼ293 patent. Compare Ex. 26 (Nov. 9, 2011 Claims), with Ex.

                   4   13 (’293 patent) at 18:20-47. Eolas had not discovered a new invention or uncovered additional

                   5   claims; the filing merely preserved Eolas’s chance to get yet another patent claiming priority to

                   6   the ’906 application.3

                   7           Eolas made an insignificant preliminary amendment to the ʼ507 application in May 2012,

                   8   but the application otherwise lay dormant. Only after the Federal Circuit affirmed Eolas I, and

                   9   after Eolas moved to dismiss with prejudice its Eolas II counterclaims, did Eolas turn its attention

               10      back to the placeholder application. In August 2014, Eolas cancelled all 13 pending placeholder

               11      claims and replaced them with 27 other claims. See Ex. 27 (Aug. 19, 2014 Amendment). And

               12      while Eolas chose to use some different words in the new claims, nothing of substance changed.

               13      It was once again claiming the same invention described in the ʼ985 patent (asserted and

               14      invalidated in Eolas I) and the ʼ293 patent (asserted and dismissed with prejudice in Eolas II).

               15              As with all of the other Eolas patents, the ʼ507 application claimed priority to the October

               16      17, 1994 application that became the original ʼ906 patent (invalidated in Eolas I). Absent an

               17      extension of the patent term, any patent issuing from the application would have expired 20 years

               18      after the priority date—that is, on October 17, 2014. 35 U.S.C. § 154(a)(2); MPEP § 2701 (9th

               19      ed. Jan. 2018). Eolas nonetheless continued to prosecute the application, and when the ʼ507 patent

               20      issued on November 24, 2015, the PTO’s automated system for determining patent term

               21      adjustments—which did not take into account Eolas’s two-year delay in pursuing the actual claims

               22      of the ʼ507 patent—improperly calculated an adjustment of 1042 days. See Ex. 28 (ʼ507 patent).

               23      The patent accordingly issued more than a year after it should have expired. And because Eolas

               24
                       3
               25        A party must file a continuation application before a patent issues on a pending application in
                       order to pursue additional claims with the earlier priority date. 35 U.S.C. § 120. By repeatedly
               26      filing a new continuation application just before issuance of the last respective continuation
                       application, a patentee can keep its patents “open” for new patent claims well beyond the date that
               27      the original patent was issued. In a recent Federal Circuit argument, Judge Chen (formerly of the
                       PTO) remarked that this strategy resembles “the night of the living dead.” SimpleAir Inc. v. Google
               28      LLC,       No.      2016-2738,       Oral     Argument       at     1:30-1:43,    available      at
                       http://oralarguments.cafc.uscourts.gov/default.aspx?fl=2016-2738.mp3.
                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                          6   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 16 of 42


                   1   never filed a terminal disclaimer, Eolas asserted a right to exclusive use of its purported invention

                   2   until August 24, 2017—nearly a quarter-century after the original ʼ906 application was filed, and

                   3   more than five years after claims of identical scope were invalidated by the Eolas I jury.

                   4           F.      The Present Litigation

                   5           On the same day the ʼ507 patent issued, Eolas filed this lawsuit against Google, Amazon,

                   6   and Walmart. As in earlier cases, Eolas accuses Defendants of infringement by providing “web

                   7   pages and content to be interactively presented in browsers.” Ex. 29 (Google, Dkt. 1) at ¶ 15;

                   8   Amazon, Dkt. 1 at ¶ 15; Ex. 30 (Walmart, Dkt. 1) at ¶ 16. Eolas describes the purported invention

                   9   of the ʼ507 patent in the same way it described the ʼ906 and ʼ985 patents invalidated in Eolas I:

               10      “Dr. Doyle and his co-inventors had an idea that would change the Web forever. Their idea:

               11      embed interactive content directly into the previously static web pages.” Compare Amazon, Dkt.

               12      168 at 4 (Eolas’s Opening Claim Construction Brief), with Ex. 31 (Eolas I, Dkt. 537, Eolas’s

               13      Opening Claim Construction Brief) at 5. Eolas accuses many of the same webpage features

               14      accused in Eolas I, including Google’s AdSense, Docs, Gmail, Instant, Maps, Search Suggest, and

               15      YouTube products, and Amazon’s Product Viewer, Search Suggestions, and Video products, as

               16      well as other products that rely on the same fundamental technology to achieve interactivity. See

               17      Ex. 38 (Feb. 28, 2017 Martin Report App’x A) at ¶ 2 (listing accused Amazon products); Ex. 42

               18      (Eolas’s Mar. 31, 2016 infringement contentions naming Google accused products).                And

               19      Defendants assert that the ’507 patent is invalid in light of the same prior-art references—including

               20      Viola, Mosaic, the HTML+ Embed Tag, and MediaView—that were found to invalidate the ’507

               21      patent’s predecessors in Eolas I. In short, this case involves the same purported invention, the

               22      same theory of alleged infringement, and the same prior art.

               23                                            LEGAL STANDARD

               24              Summary judgment should be granted “if the movant shows that there is no genuine dispute

               25      as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

               26      56(a). An issue is “genuine” only if there is sufficient evidence for a reasonable factfinder to find

               27      for the non-moving party, and “material” only if the fact may affect the outcome of the case. See

               28      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). The facts must be viewed in the

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                           7   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 17 of 42


                   1   light most favorable to the non-moving party, but that party “is entitled to the benefit of only

                   2   reasonable inferences that may be drawn from the evidence.” Ackerman v. W. Elec. Co., 860 F.2d

                   3   1514, 1520 (9th Cir. 1988) (citation omitted). “The mere existence in the record of dueling expert

                   4   testimony does not necessarily raise a genuine issue of material fact.” Mortg. Grader, Inc. v. First

                   5   Choice Loan Servs. Inc., 811 F.3d 1314, 1325 (Fed. Cir. 2016). And even “[i]f the court does not

                   6   grant all the relief requested by the motion,” it may grant partial summary judgment or “enter an

                   7   order stating any material fact—including an item of damages or other relief—that is not genuinely

                   8   in dispute and treating that fact as established in the case.” Fed. R. Civ. P. 56(g).

                   9                                              ARGUMENT

               10              Three doctrines foreclose this suit. First, Eolas’s ’507 continuation patent claims are

               11      invalid under the doctrine of obviousness-type double patenting (“OTDP”). To determine OTDP,

               12      a court analyzes the differences between the respective claims of the two patents and then

               13      determines whether those differences render the second set of claims patentably distinct. AbbVie

               14      Inc. v. Mathilda & Terrence Kennedy Inst. of Rheumatology Tr., 764 F.3d 1366, 1373 (Fed. Cir.

               15      2014). A claim that is obvious in view of, or anticipated by, another claim is not patentably

               16      distinct. Id. Because the ’507 claims are directed to the same invention as the claims that Eolas

               17      presented in its predecessor patents, and because any differences in the ’507 claims are, at most,

               18      obvious modifications of the claims in Eolas’s predecessor patents, the ’507 claims are invalid.

               19              Second, Eolas’s infringement claims are barred by issue preclusion. The question whether

               20      Eolas’s patent claims are invalid in light of prior art—a question that will be litigated in this case

               21      if it goes to trial—has already been answered. Eolas lost. Eolas may not relitigate the validity of

               22      claims that are substantially identical to claims it previously litigated. Nor may Eolas escape issue

               23      preclusion merely by “us[ing] slightly different language to describe substantially the same

               24      invention,” as Eolas has done here. Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342

               25      (Fed. Cir. 2013).

               26              Third, the Kessler doctrine bars Eolas’s infringement claims against Amazon and Google

               27      because, under Kessler, once a product has been cleared of patent infringement, it forever retains

               28      that protected status. Here, the ’507 patent claims are “essentially the same” as the claims

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                           8   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 18 of 42


                   1   invalidated in Eolas I and dismissed with prejudice in Eolas II, and the Amazon and Google

                   2   products that Eolas accuses are “essentially the same,” too. SimpleAir v. Google LLC, 884 F.3d

                   3   1160, 1170 (Fed. Cir. 2018). As such, the Kessler doctrine bars Eolas’s claims against Amazon

                   4   (based on Eolas I) and against Google (based on Eolas I and Eolas II). Id.

                   5           Because there is no genuine issue of material fact concerning any of these defenses,

                   6   Defendants are entitled to judgment as a matter of law.

                   7   I.      OBVIOUSNESS-TYPE DOUBLE PATENTING BARS EOLAS’S CLAIMS
                   8           Obviousness-type double patenting “prevent[s] a patentee from obtaining a time-wise

                   9   extension of a patent for the same invention or an obvious modification thereof.” In re Basell

               10      Poliolefine Italia S.P.A., 547 F.3d 1371, 1375 (Fed. Cir. 2008) (internal quotations omitted). The

               11      doctrine of OTDP “is an important check on improper extension of patent rights through the use

               12      of . . . continuation applications.” Boehringer Ingelheim Int’l GmbH v. Barr Labs., Inc., 592 F.3d

               13      1340, 1346 (Fed. Cir. 2010). A continuation patent claims the same priority date, relies on the

               14      same specification, and is directed to the same subject matter. See MPEP § 201.07. Indeed, by

               15      definition “[a] continuation application is ‘a second application for the same invention claimed in

               16      a prior nonprovisional application and filed before the original prior application becomes

               17      abandoned or patented.’” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1358 (Fed.

               18      Cir. 2014) (emphasis added) (quoting MPEP § 201.07 (9th ed. Mar. 2014)). A continuation patent

               19      therefore presents a heightened risk of disclosing only an obvious modification of the parent

               20      patent’s invention. Given the potential for abuse, including “submarine patenting”—intentionally

               21      delaying the issuance of a patent to surprise a maturing industry—it is important to scrutinize

               22      continuations to make sure a patentee is not trying to improperly extend its patent rights. See

               23      AbbVie, 764 F.3d at 1373; Mark A. Lemley & Kimberly A. Moore, Ending Abuse of Patent

               24      Continuations, 84 B.U. L. Rev. 63, 79-80 (2004).

               25              Whether a patent claim is invalid for OTDP is a question of law. Georgia-Pacific Corp. v.

               26      U.S. Gypsum Co., 195 F.3d 1322, 1326 (Fed. Cir. 1999). Answering that question entails two

               27      steps. See AbbVie, 764 F.3d at 1374. First, the court analyzes the respective claims of the two

               28      patents and determines the differences. Second, the court determines whether those differences

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
ATTORNEYS AT LAW
 SILICON VALLEY                                                          9   SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 19 of 42


                   1   render the later set of claims sufficiently different to be patentably distinct. Id. A later claim that

                   2   is anticipated, or rendered obvious, by an earlier claim is not patentably distinct. Id.; see also

                   3   Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1361 (Fed. Cir. 2009).

                   4           A.       Eolas Has Described The Same Invention Across Each Litigation

                   5           Eolas has consistently described “the invention” in this case as covering the same broad

                   6   scope as “the invention” in previous cases. For example, Eolas’s complaints in both Eolas I and

                   7   this case allege that Defendants infringe the asserted patents by providing “web pages and content

                   8   to be interactively presented in browsers.” Compare Ex. 6 (Eolas I, Dkt. 1) at ¶¶ 33, 42, with

                   9   Amazon, Dkt. 1 at ¶ 15, and Ex. 29 (Google, Dkt. 1) at ¶ 15, and Ex. 30 (Walmart, Dkt. 1) at ¶ 16.

               10      Likewise, Eolas described the alleged inventions in both cases using nearly identical words,

               11      including characterizing those supposed inventions as “embed[ding] interactive content directly

               12      into the previously static web pages.” Compare Ex. 31 (Eolas I, Dkt. 537) at 5-6, with Amazon,

               13      Dkt. 168 at 4-5.

               14              Eolas argued in its claim construction brief that the ’507 claims broadly “enable the user

               15      [to] interact with applications in Web pages” (Amazon, Dkt. 168 at 5), with no attempt to restrict

               16      either the scope of the “application” or the “interaction.” Eolas asserted that “an interactive-

               17      content application is simply an application used to interact with content” (id. at 6); that a

               18      “distributed interactive-content application” “simply refers to a distributed application with

               19      interactive content” (id. at 14); and that, therefore, “[t]he [ʼ507] patent is not limited to specific

               20      sorts of applications, but discusses three dimensional image applications, word processor

               21      applications, spreadsheet applications, database applications, and more” (id. at 10). Eolas similarly

               22      argued that any interaction, no matter how small, falls within the scope of the claims. Amazon,

               23      Dkt. 179 at 2.

               24              This is the same broad scope Eolas attributed to the ʼ906 claims in Microsoft, arguing that

               25      “the ‘906 patent provides a method, also embodied in computer software, that allows a computer

               26      connected to the Internet to retrieve interactive Web pages,” and that “[a]n endless variety of other

               27      such program objects may be embedded within Web pages and distributed over the Web.” Ex. 32

               28      (Eolas’s Microsoft Claim Construction Brief) at 1, 6. And it is the same broad scope Eolas

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          10 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 20 of 42


                   1   attributed to both the ʼ906 and ʼ985 patents in Eolas I, where it argued (with respect to the claim

                   2   language in those patents corresponding to the “application” recited in the ’507 patent) that an

                   3   “executable application” was merely “any computer program code, that is not the operating system

                   4   or a utility, that is launched to enable an end-user to directly interact with data,” and that a

                   5   “distributed application” was “an application that may be broken up and performed among two or

                   6   more computers.” Ex. 31 (Eolas I, Dkt. 537) at 8, 24. Having consistently urged that the ’507

                   7   claims cover the same expansive scope as its previously litigated patents, Eolas cannot now

                   8   credibly claim that the ʼ507 claims are patentably distinct.

                   9           B.      The ʼ507 Patent Does Not Claim A New Invention
               10              Consistent with Eolas’s own prior characterizations, the invention claimed in the ʼ507

               11      patent is the same as that found in each of the previously asserted Eolas patents. All of Eolas’s

               12      patents relate to a client-server relationship that takes place in a distributed network environment,

               13      such as the World Wide Web. In each patent’s claims, a server transfers information to a client-

               14      side browser that allows the browser to detect and interact with an object displayed on a

               15      hypermedia document. Upon receipt of this information, the browser “automatically invokes” an

               16      application allowing the user to “interact” with the object. The invoked application is “distributed”

               17      across multiple computers that are “remote” from the client computer:

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         11 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 21 of 42


                   1           Figure 6 of the patents’ common specification, shown above, depicts these elements. A

                   2   client computer communicates with a server computer via a network. Ex. 28 (’507 patent) at 8:45-

                   3   50. The preferred embodiment of the network is the Internet. Id. at 8:50-52. The server sends the

                   4   client computer information that enables a browser to display a portion of a distributed hypermedia

                   5   document (i.e., a webpage). Id. at 9:4-12. The browser then automatically invokes another

                   6   application allowing the user to interact with an object displayed in the browser. Id. at 9:19-33.

                   7   This other application can take the form of a distributed application that is broken up among

                   8   multiple remote computers on the network that work together to complete the application’s task.

                   9   Id. at 11:5-18.

               10              Put simply, the claims of the various Eolas patents do nothing more than describe the same

               11      “invention” using different words. As Dr. Don Turnbull’s declaration explains in detail, a

               12      comparison of each element of the asserted ’507 claims to the Parent Claims—including the

               13      dependent claims, which add nothing novel—reveals that there are no patentable distinctions

               14      between the ’507 claims and the Parent Claims. See Turnbull Decl. at ¶¶ 85-144. The Turnbull

               15      Declaration further provides three tables, setting forth: (1) a comparison of the elements of Claim

               16      32 of the ’507 patent, with the elements of Claim 42 of the ’985 patent and of Claim 11 of the ’293

               17      patent, with summaries of similar elements (Table 1); (2) a highlighted, color-coded version of the

               18      first chart, but with all asserted claims, and with different colors representing different parts of the

               19      claimed system, showing how the claims overlap (Table 2); and (3) an analysis of the alleged

               20      differences between the Parent Claims and the ’507 claims (Table 3). Turnbull Decl. Ex. B.

               21              For ease of analysis, Defendants compare Claim 32 of the ’507 patent to Claim 42 of the

               22      ’985 patent (asserted in Eolas I) and Claim 11 of the ’293 patent (asserted in Eolas II) (collectively,

               23      the “Parent Claims”). Not surprisingly, Claim 32 is not a verbatim replica of the predecessor patent

               24      claims. But the only differences are insubstantial and are not patentably distinct. See Ex. 44

               25      (comparison of ʼ985 patent at 21:60-22:32 to ʼ293 patent at 18:20-47).

               26              For example, in the Parent Claims, Eolas claimed a “method of serving digital information

               27      in a [computer] network environment” while, in the ’507 patent, Eolas referred to the claimed

               28      method as a “method, performed by a server computer connected to the World Wide Web

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
                                                                           12 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 22 of 42


                   1   distributed hypermedia network on the Internet, for disseminating interactive content via the World

                   2   Wide Web distributed hypermedia network on the Internet.” Compare Ex. 5 (’985 patent) at Claim

                   3   40 with Ex. 28 (’507 patent) at Claim 32. But these are fundamentally the same thing. “Serving

                   4   digital information in a computer network environment” is patentably indistinct from, and would

                   5   render obvious, a “server . . . disseminating interactive content via the World Wide Web distributed

                   6   hypermedia network.”         Turnbull Decl. ¶¶ 88-89.     Also, all claims require a browser that

                   7   “automatically invokes” an application to display interactive content. Compare, e.g., Ex. 5 (’985

                   8   patent) at Claim 40 (“with the browser application . . . automatically invoking the executable

                   9   application”) with Ex. 28 (’507 patent) at Claim 32 (“the World Wide Web browser has been

               10      configured to . . . automatically invoke the selected interactive-content application”). And the

               11      invoked application is part of a distributed application, a portion of which is remote from the client

               12      computer. Compare, e.g., Ex. 5 (’985 patent) at Claim 40 (“wherein the executable application is

               13      part of a distributed application”) with Ex. 28 (’507 patent) at Claim 32 (“the automatically invoked

               14      interactive-content application has been configured to act as part of a distributed application”).

               15      That invoked application enables a user to interact with an object being displayed in a webpage.

               16      Compare, e.g., Ex. 5 (’985 patent) at Claim 40 (“automatically invoking the executable application

               17      . . . in order to enable an end-user to directly interact with the object”) with Ex. 28 (’507 patent) at

               18      Claim 32 (“automatically invoke the selected interactive-content application . . . to interact within

               19      the World Wide Web page). See also Turnbull Decl., Table 1.

               20              While the ’507 patent refers to an “interactive content application” instead of an

               21      “executable application” or a “program” (as in the Parent Claims), that is not a patentable

               22      distinction, as these words are slight variants directed towards the same invention whereby an

               23      application is used for interactivity. It is well settled under Federal Circuit law that a patentee

               24      cannot avoid obviousness-type double patenting and extend a patent’s term merely by using

               25      different words to describe the same invention or an obvious variant thereof. See, e.g., Geneva

               26      Pharm., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1378 (Fed. Cir. 2003) (affirming grant of

               27      summary judgment because “this doctrine prevents an applicant from extending patent protection

               28      for an invention beyond the statutory term by claiming a slight variant”); Novartis Pharm. Corp.

                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
                                                                           13 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 23 of 42


                   1   v. Breckenridge Pharm. Inc., 909 F.3d 1355, 1367 (Fed. Cir. 2018) (“[T]he core principle

                   2   underlying the double patenting doctrine [is] giving one invention and nonobvious variants of that

                   3   invention the same patent term.”).

                   4           C.      The ’507 Claims’ Alleged Distinctions Are Not Patentable
                   5           Defendants contended in discovery that all of the asserted claims are invalid for OTDP.

                   6   Eolas’s validity expert, Dr. David M. Martin, provided a Rule 26 expert report in response.4 In

                   7   that report, Dr. Martin identified four sets of claim language that Eolas contends create patentable

                   8   distinctions from the Parent Claims. Ex. 33 (Martin Rebuttal Report) at ¶¶ 719-745. Because the

                   9   Court need consider only those portions of the claims where a dispute exists, the claim comparison

               10      below focuses on those four purported distinctions. See Slade Gorton & Co., Inc. v. Millis, 62

               11      F.3d 1433, 1995 WL 471106, at *2 (Fed. Cir. 1995) (reviewing evidence of obviousness-type

               12      double patenting as to the two claim elements in dispute only); Logic Devices, Inc. v. Apple Inc.,

               13      No. 13-cv-02943-WHA, 2014 WL 5305979, at *3 (N.D. Cal. Oct. 16, 2014) (granting summary

               14      judgment of obviousness-type double patenting invalidity after analyzing the sole disputed claim

               15      element); cf. Zenith Elecs. Corp. v. PDI Commc’n Sys., Inc., 522 F.3d 1348, 1358-59 (Fed. Cir.

               16      2008) (affirming grant of summary judgment of invalidity after focusing analysis on two claim

               17      elements specifically).

               18                      1.      The “World Wide Web” Is Not Patentably Distinct From A

               19                              “Distributed Hypermedia Environment”

               20              Dr. Martin first asserts that the ’507 claims are distinct because they include the modifiers

               21      “World Wide Web,” “World Wide Web browser,” and “World Wide Web page,” whereas Eolas’s

               22      predecessor patents used terms like “computer network environment,” “distributed hypermedia

               23      environment,” “browser application,” and “distributed hypermedia document.” Ex. 33 (Martin

               24      Rebuttal Report) at ¶ 739. He further asserts that the use of “World Wide Web” modifiers makes

               25      the ’507 claims “narrower and more specific” than the predecessor claims. Id.

               26              Governing case law, and Eolas’s own statements, show why the addition of various “World

               27
                       4
                         Because Eolas’s case against Google was transferred to this District before the service of expert
               28      reports, Google and Eolas have not yet exchanged reports on invalidity. But validity is an issue
                       common to all Defendants.
                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         14 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 24 of 42


                   1   Wide Web” modifiers do not make for a patentably distinct invention. The Federal Circuit has

                   2   repeatedly held claims invalid for OTDP in view of earlier, broader genus claims. See, e.g.,

                   3   Georgia-Pacific, 195 F.3d at 1328 (finding OTDP invalidity where child patent claims were

                   4   “merely a subset” of the parent patent claims). This makes sense because OTDP is concerned

                   5   about the improper extension of a patent’s term, which occurs precisely because a species claim

                   6   would have infringed the earlier (but since expired) genus claims. Here, it is undisputed that the

                   7   “World Wide Web” is a species of the broader genus “distributed hypermedia network

                   8   environments,” and thus would have satisfied the genus limitation recited in the Parent Claims.

                   9   The common specification itself makes this clear. See Ex. 5 (ʼ985 patent) at 5:27-29 (“An example

               10      of an open distributed hypermedia system is the so-called ‘world-wide web’ implemented on the

               11      Internet.”).

               12              In Eolas I, Eolas had no qualms arguing that, for purposes of claim construction and

               13      infringement, the prior asserted claims (including Claim 42 of the ’985 patent) encompassed the

               14      World Wide Web. Ex. 31 (Eolas I Dkt. 537) at 5 (describing claims as enabling “World Wide

               15      Web” users to “embed interactive content” on “previously-static web pages”); Ex. 7 (Eolas I Dkt.

               16      1244). This understanding stretches back to the Microsoft case, where Eolas admitted that the

               17      phrase “distributed hypermedia environment” includes the World Wide Web. Ex. 32 (Eolas’s

               18      Microsoft Claim Construction Brief) at 7 (“A system having these characteristics of the WWW is

               19      referred to in the ‘906 patent as a ‘distributed hypermedia environment.’”).

               20              Moreover, the Parent Claims require HTML, the language in which webpages are written

               21      and interpreted by World Wide Web browsers. See Turnbull Decl. ¶¶ 151-152; Ex. 34 (Eolas I,

               22      Feb. 7, 2012 AM Trial Tr.) at 47:9-15 (Berners-Lee describing HTML as one of the languages of

               23      the web); Ex. 32 (Eolas’s Microsoft Claim Construction Brief) at 7 (“The Web is also characterized

               24      by a set of standard data formats, including HyperText Markup Language (‘HTML’) . . . .”). Even

               25      Eolas’s expert, Dr. Martin, previously recognized that “HTML is one of the primary characteristics

               26      of a web browser, and . . . a browser application as used in the ’906 and ’985 patents would have

               27      to support HTML.” Ex. 35 (Dec. 20, 2011 Martin Depo.) at 33:2-7. For example, in Claim 42 of

               28      the ’985 patent, “the text formats are HTML tags,” and the “text formats” are part of the “file

                       Case No. 4:17-cv-03022-JST                              DEFENDANTS’ CORRECTED MOTION FOR
                                                                        15 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                  DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 25 of 42


                   1   containing information” that enables the browser to display a document and respond to text

                   2   formats. The limitation of “HTML tags” thus narrows the network, browser, and document of the

                   3   independent claim to the specific World Wide Web versions. Because “it is clear that a reader of

                   4   the [ʼ985 and ʼ293 patents] could have easily envisioned” the World Wide Web species of the

                   5   broader genus, this limitation cannot supply a patentable distinction. AbbVie, 764 F.3d at 1379-

                   6   80 (rejecting claim directed to a known species of a broader genus); Turnbull Decl. ¶¶ 150-152.

                   7                   2.      The Use Of “Two Or More Distributed Application Computers” Is

                   8                           Not Patentably Distinct From A “Distributed Application” That Is

                   9                           “Located On Two or More” Computers

               10              Eolas next contends that the use of “two or more distributed application computers” makes

               11      the asserted ʼ507 claims patentably distinct from the Parent Claims. Ex. 33 (Martin Rebuttal

               12      Report) at ¶¶ 730-732, 740. Eolas alleges that neither the background prior art nor the predecessor

               13      patents required the use of “two or more” computers and instead were limited to single-server

               14      implementations. Id. That argument lacks merit.

               15              For example, Claim 11 of the ʼ293 parent patent explicitly recites that “a portion of the

               16      distributed application [is] located on two or more remote computers coupled to the distributed

               17      hypermedia network environment.” Therefore, “two or more” distributed application computers

               18      were expressly recited in the Parent Claims. Claim 42 of the ’985 patent likewise recites a

               19      “distributed application,” which the Eolas I court construed as “an application that is capable of

               20      being broken up and performed among two or more computers.” Ex. 7 (Eolas I, Dkt. 1244) at 34

               21      (emphasis added). If a “distributed application” is one that is capable of being broken up and

               22      performed among two or more computers, then—as a matter of logical necessity—there must be

               23      “two or more computers” that are performing the “distributed application,”—i.e., “two or more

               24      distributed application computers.”

               25              Indeed, it was commonplace at the time of the alleged invention for more complex backend

               26      functions to be distributed across many different computers, and two of the named inventors of the

               27      Eolas patents themselves admitted that the use of distributed computing networks was already

               28      known in the art prior to the filing of any of the Eolas patents. Ex. 36 (Jan. 26, 2017 Doyle Depo.)

                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         16 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 26 of 42


                   1   at 60:24-61:8; Ex. 37 (Jan. 12, 2017 Martin Depo.) at 145:18-146:2. One of the named inventors

                   2   even admitted that the use of distributed computers was a “pretty common standard mechanism

                   3   for doing parallel processing, which we didn’t invent. And to a practitioner skilled in the art it

                   4   would be readily apparent how to divide up a problem and run it across multiple parallel

                   5   computers.” Id. at 233:17-234:19. In the Eolas I trial, Sir Tim Berners-Lee, widely credited as

                   6   the inventor of the World Wide Web, likewise testified that “distributive systems” in which “a

                   7   computer calls up a procedure on another computer remotely” were well-known since the 1980s.

                   8   Ex. 34 (Eolas I, Feb. 7, 2012 AM Trial Tr.) at 57:4-58:14. There were also numerous prior-art

                   9   references, a number of which Defendants have identified, that predate the Eolas patents and reflect

               10      the use of “two or more distributed application computers.” Turnbull Decl. ¶¶ 108, 112, 122, 140.

               11      The use of “two or more distributed application computers” is not a distinction from the Parent

               12      Claims, let alone a patentable distinction. See id. ¶¶ 153-154.

               13                      3.      A Browser “Configured To Select” An Application Is Not Patentably

               14                              Distinct From One “Identifying and Locating” An Application

               15              The asserted claims recite a browser that “has been configured with a plurality of different

               16      interactive-content applications” and is “configured to select” among them. According to Eolas’s

               17      expert, the “plurality” and “configured to select” limitations supply a patentable distinction. Ex.

               18      33 (Martin Rebuttal Report) at ¶¶ 727-728. Eolas is wrong.

               19              Parent Claim 42 of the ʼ985 patent refers to a browser “identifying and locating an

               20      executable application . . . and automatically invoking the executable application,” and Parent

               21      Claim 11 of the ʼ293 patent references a browser “configured to . . . automatically invoke program

               22      code.” Even if, as Eolas contends, the Parent Claims could potentially have been implemented

               23      with only one possible application, the Parent Claims encompass and do not rule out instances

               24      involving two or more applications. Thus, the narrower two-or-more-application claims in the

               25      ʼ507 patent are merely a species of the earlier claimed genus, which covered one-or-more

               26      applications, and are not patentably distinct. Georgia-Pacific, 195 F.3d at 1326-28.

               27              Further, the earlier recitation in the Parent Claims of a browser “identifying,” “locating,”

               28      and “automatically invoking” an “associated” application is no different from the ʼ507 patent’s

                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         17 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 27 of 42


                   1   recitation of a browser configured to select from a “plurality of different interactive-content

                   2   applications.” Indeed, according to Eolas, the Parent Claims recite multiple ways of “configuring”

                   3   a browser to “identify and locate” and then “automatically invoke” an application, including by

                   4   using HTML tags to identify the interactive objects (e.g., Claim 42 of the ʼ985 patent) or by using

                   5   “text formats” sent to the browser to instruct how to display an interactive object (e.g., Claim 11

                   6   of the ʼ293 patent). Cf. Ex. 38, (Feb. 28, 2017 Martin Report at ¶ 125b (describing a web browser’s

                   7   capacity to associate “identifiers” used in HTML <object> and <embed> tags with “plug-ins that

                   8   invoke corresponding interactive-content applications”); id. at ¶ 125c (describing use of JavaScript

                   9   HTML tags or text formats as one of the techniques used to configure web browsers with

               10      interactive-content applications as described in the ’507 patent); see also id. at ¶ 127 (describing

               11      invocation of plug-ins through HTML tags). The reason Claim 42 of the ’985 patent recites

               12      “identifying and locating . . . and automatically invoking” is that different objects require different

               13      applications; thus, the browser described in the Parent Claims was configured to select among

               14      multiple applications in order to identify and invoke a particular application associated with a

               15      particular type of object. See Turnbull Decl. ¶¶ 155-159. Dr. Martin himself recognized this in

               16      the Eolas I trial. See Ex. 39 (Eolas I, Feb. 8, 2012 PM Trial Tr.) at 33:2-35:12 (testifying that

               17      “there are many different types of objects in the world,” and that the ʼ985 patent’s “identify and

               18      locate” steps determine “which of [the browser’s] many possible executable applications it’s going

               19      to use that’s specially adapted to play or present that type of object”). Accordingly, these elements

               20      do not supply a patentable distinction from the Parent Claims.

               21                      4.      The Use of “Coordinating” Computers Is Not Patentably Distinct

               22                              From A Distributed Application Working Across Multiple Computers

               23              Eolas’s final alleged distinction is that independent Claim 45 and dependent Claims 24, 26,

               24      37, and 39 of the ʼ507 patent require the use of “coordination” computers to coordinate at least a

               25      part of the distributed application. The Texas court construed “coordinating by the one or more

               26      computers” to mean “managing multiple computers so as to work together.” Amazon, Dkt. 212 at

               27      35. As noted above, both Parent Claims require the distributed application to work across multiple

               28      computers: Claim 42 of the ’985 patent requires that “the executable application is part of a

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          18 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 28 of 42


                   1   distributed application, and wherein at least a portion of the distributed application is for execution

                   2   on the network server,” and Claim 11 of the ʼ293 patent requires that “at least a portion of the

                   3   distributed application [is] located on two or more remote computers.” In order for the “distributed

                   4   application” to perform a task across multiple computers, at least one computer must “manag[e]

                   5   multiple computers so as to work together,” which would meet this limitation as construed by the

                   6   Texas court. Turnbull Decl. ¶¶ 160-162. The Eolas patents’ shared specification confirms that

                   7   “coordination” is performed in distributed processing, as its sole disclosure of coordination

                   8   explains that there must be a computer that handles coordination. Ex. 1 (ʼ906 patent) at 11:32-37.

                   9   Tellingly, the specification does not describe how to add coordination to the existing distributed

               10      system or suggest coordination requires something more to be added to the system—rather, it notes

               11      that coordination may be performed by any computer in the system. Id. Accordingly, a distributed

               12      application working across multiple computers involves a computer handling coordination, since

               13      the multiple computers need to work together.

               14              In any event, “coordination” is not a novel or non-obvious addition, as two of the named

               15      inventors have admitted. See Ex. 36 (Jan. 26, 2017 Doyle Depo.) at 60:24-61:8 (inventor Doyle

               16      admitting that there were systems where computers worked together to solve a computational

               17      problem before the alleged invention); Ex. 37 (1/12/2017 Martin Depo.) at 55:7-19, 145:18-146:2,

               18      233:17-234:19 (inventor Martin making similar admissions about the well-known nature of

               19      distributed computing, including that “to a practitioner skilled in the art it would be readily

               20      apparent how to divide up a problem and run it across multiple parallel computers” and was “not

               21      something that we would have to instruct somebody on how to do”); id. at 289:22-290:2 (“we did

               22      not invent the methods to allow multiple computers to work together”).

               23              Furthermore, the mere addition of “coordination” computers cannot supply a patentable

               24      distinction because it would merely incorporate background prior-art Internet technologies that

               25      had existed for decades. Here too, both named inventor David C. Martin and renowned prior artist

               26      Sir Tim Berners-Lee agreed that distributed processing techniques were known in the art years

               27      before any Eolas patent was filed. See id. at 233:17-234:19; Ex. 40 (Aug. 19, 2011 Martin Depo.)

               28      at 371:22-371:1; see also, e.g., Ex. 34 (Eolas I, Feb. 7, 2012 AM Trial Tr.) at 57:24-58:14 (Sir

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          19 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 29 of 42


                   1   Tim Berners-Lee testifying that “distributive systems” in which “a computer calls up a procedure

                   2   on another computer remotely” were well-known since the 1980s). “[C]oordinating” does not

                   3   require anything more than the techniques already known in the prior art and thus the

                   4   “coordinating” limitations cannot supply a patentable distinction.5

                   5                                             *       *       *

                   6           In sum, Defendants have demonstrated that the Parent Claims disclose and render obvious

                   7   the asserted claims of the ’507 patent, and have shown that none of the alleged differences

                   8   identified by Eolas renders the latter claims patentably distinct. To the extent there is anything in

                   9   the claims of the ’507 patent that is not disclosed in the Parent Claims, it is no more than an obvious

               10      modification of the same purported invention Eolas has been patenting and re-patenting for a

               11      quarter-century. See Turnbull Decl. ¶¶ 143-144, 163. The asserted claims of the ʼ507 patent are

               12      therefore invalid.

               13      II.     EOLAS’S CLAIMS ARE BARRED BY ISSUE PRECLUSION

               14              Eolas recycled earlier patent claims to extend the life of its patents; but it cannot evade a
               15      conclusive determination that those patents were invalid in light of prior art. Issue preclusion—
               16      also known as collateral estoppel—“prevents relitigation of issues actually litigated and
               17      necessarily decided, after a full and fair opportunity for litigation, in a prior proceeding.” Af-Cap,
               18      Inc. v. Chevron Overseas (Congo) Ltd., 475 F.3d 1080, 1086 (9th Cir. 2007). It protects “both
               19      public and private interests.” Clements v. Airport Auth. of Washoe Cty., 69 F.3d 321, 330 (9th Cir.
               20      1995). “The private values protected include shielding litigants from the burden of re-litigating
               21
                       5
               22         It is unclear whether Eolas contends that performance of “viewing transformations” in asserted
                       Claim 45 provides a patentable distinction. Ex. 33 (Martin Rebuttal Report) at ¶¶ 733-34
               23      (addressing “viewing transformations” in the same discussion as “coordinating” computers). The
                       Texas court construed “viewing transformations” as “operations performed on data for visual
               24      display to a user.” Amazon, Dkt. 212 at 37. So construed, this limitation is part of the Parent
                       Claims, because Claim 42 of the ’985 patent already disclosed that the application would “enable
               25      an end-user to directly interact with the object while the object is being displayed.” At most, the
                       ʼ507 patent’s use of “viewing transformations” again simply repackages in different words ideas
               26      that were already covered by the Parent Claims. And to the extent that this limitation could
                       somehow fail to be disclosed by the Parent Claims, the prior art is replete with references to the
               27      transformation of data for visual display to a user across a network, which one of the named
                       inventors himself admitted. Turnbull Decl. ¶¶ 119-120, 162; Ex. 37 (Jan 12, 2017 Martin Depo.)
               28      at 145:18-146:2 (inventor Martin admitting they did not invent sending commands to a remote
                       computer or server that performs expensive visualization processes and sends back results).
                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          20 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 30 of 42


                   1   identical issues with the same party, and vindicating private parties’ interest in repose.” Id. The

                   2   public interests include preserving judicial economy and, even more importantly, protecting the

                   3   judicial process “against the corrosive disrespect that would follow if the same matter were twice

                   4   litigated to inconsistent results.” Id. (citation omitted).

                   5           Ninth Circuit law supplies the general test for issue preclusion, but “for any aspects that

                   6   may have special or unique application to patent cases, Federal Circuit precedent is applicable.”

                   7   Aspex Eyewear, Inc. v. Zenni Optical Inc., 713 F.3d 1377, 1380 (Fed. Cir. 2013). In the Ninth

                   8   Circuit, issue preclusion applies “if three requirements are met: (1) the issue necessarily decided

                   9   at the previous proceeding is identical to the one which is sought to be relitigated; (2) the first

               10      proceeding ended with a final judgment on the merits; and (3) the party against whom collateral

               11      estoppel is asserted was a party or in privity with a party at the first proceeding.” Reyn’s Pasta

               12      Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 (9th Cir. 2006). Issue preclusion in the patent

               13      context is “not limit[ed] . . . to patent claims that are identical,” and the “mere existence of different

               14      language” in different patent claims does not of itself create a new issue for purposes of issue

               15      preclusion. Ohio Willow Wood, 735 F.3d at 1342.

               16              Eolas is precluded from relitigating the issue of prior-art invalidity in this case. There is

               17      no question Eolas had a full and fair opportunity to litigate the validity of the ʼ906 and ʼ985 patents

               18      in Eolas I. There is no question that Eolas I ended with a final judgment on the merits. And there

               19      is no question that Eolas was a party to that proceeding. The only question, then, is whether Eolas

               20      is now trying to relitigate the same issue that was necessarily decided in Eolas I. The answer is

               21      yes. Eolas I necessarily decided that the ʼ985 claims were invalid in light of the prior art, and this

               22      case presents substantially the same issue of invalidity.

               23              A.      Eolas I Necessarily Decided That The ʼ985 Patent Claims Were Invalid In
                                       Light Of The Prior Art
               24

               25              The final judgment in Eolas I necessarily decided that the asserted claims of the ʼ985 patent

               26      were clearly and convincingly invalid in light of the prior art. The trial was focused exclusively

               27      on validity. The jury expressly found the claims invalid. And the Federal Circuit affirmed that

               28      judgment. That invalidity determination has preclusive effect.

                       Case No. 4:17-cv-03022-JST                                  DEFENDANTS’ CORRECTED MOTION FOR
                                                                            21 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                      DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 31 of 42


                   1           It does not matter that neither the jury’s general verdict nor the Federal Circuit’s summary

                   2   affirmance disclosed the precise reason for finding the patents invalid: the sole theory the

                   3   defendants put forth in Eolas I was prior-art invalidity—i.e., that the asserted patent claims were

                   4   either anticipated by Viola or at the very least obvious in light of the prior art (including Viola).

                   5   See Ex. 41 (excerpt of Eolas I jury instructions). For preclusion purposes, anticipation and

                   6   obviousness are not independent issues. That is because a patent claim invalid as anticipated is

                   7   necessarily invalid as obvious. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1357 n.21

                   8   (Fed. Cir. 1998) (“[A] disclosure that anticipates under § 102 also renders the claim invalid under

                   9   § 103, for anticipation is the epitome of obviousness.” (citation omitted)). Accordingly, the Eolas

               10      I jury verdict necessarily reflects a determination that the asserted ʼ985 claims were at the very

               11      least obvious—either because Viola already taught every element of those claims (anticipation),

               12      or because Viola and/or other prior art references at least rendered them obvious, or both. Cf., e.g.,

               13      United States v. Paszek, 432 F.2d 780, 780 (9th Cir. 1970) (“[T]he jury’s determination that Gibbs

               14      was guilty of armed bank robbery necessarily included a determination that he was guilty of bank

               15      robbery as well.”). And by the same logic, the Federal Circuit’s summary decision necessarily

               16      affirmed the determination that the asserted claims were at least obvious. The Eolas I judgment

               17      therefore has preclusive force on that issue. Indeed, several courts have held that invalidity (not

               18      just prior-art invalidity) is a single issue for purposes of issue preclusion. See Roche Palo Alto

               19      LLC v. Apotex, Inc., 526 F. Supp. 2d 985, 994 (N.D. Cal. 2007) (“[T]he relevant ‘issue’ . . . is the

               20      ultimate determination on patent validity itself.”); see also, e.g., Fairchild Semiconductor Corp. v.

               21      Power Integrations, Inc., No. 12-cv-540, 2015 WL 1905871, at *2 (D. Del. Apr. 23, 2015); Applied

               22      Med. Res. Corp. v. U.S. Surgical Corp., 352 F. Supp. 2d 1119, 1126 (C.D. Cal. 2005).

               23              This logical connection between anticipation and obviousness distinguishes this case from

               24      United Access Techs., LLC v. Centurytel Broadband Servs. LLC, 778 F.3d 1327 (Fed. Cir. 2015),

               25      where the Federal Circuit found that an earlier judgment of noninfringement lacked preclusive

               26      effect. In United Access, the patentee sued Earthlink in the first action, alleging infringement of a

               27      patent for landline telephone connection systems.        Id. at 1328.    Earthlink raised two non-

               28      infringement arguments in defense: (1) that Earthlink’s specific system lacked a “telephone

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          22 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 32 of 42


                   1   device” as required by all asserted claims and (2) that industry-wide digital broadband systems fell

                   2   outside the scope of the asserted patents. Id. Thus, the jury in the prior case could have based its

                   3   general verdict against the patentee on “one of two separate grounds—either [i] that EarthLink did

                   4   not use a telephone in its system or [ii] that the standard ADSL technology itself did not infringe.”

                   5   Id. at 1332. The first ground had no bearing on the later suit; only the second ground would have

                   6   resolved the case. Because the general jury verdict could have rested on “an issue other than the

                   7   one the defendants now seek to foreclose from consideration” (i.e., the fact that EarthLink did not

                   8   use a telephone), preclusion was inappropriate. Id. at 1334. Here, in contrast, both of the two

                   9   grounds of invalidity (obviousness and anticipation) will resolve the case, and are neither separate

               10      nor independent. And the jury verdict necessarily rested on the issue that Defendants seek to

               11      foreclose from consideration: prior-art invalidity. See Phil-Insul Corp. v. Airlite Plastics Co., 854

               12      F.3d 1344, 1357 (Fed. Cir. 2017) (noting that a Rule 36 affirmance has issue-preclusive effect

               13      where there is “no uncertainty” as to the issue decided).

               14              B.      This Case Presents Substantially The Same Invalidity Issue As Eolas I

               15              This case presents the same issue of prior-art invalidity that was already decided in Eolas

               16      I. In determining whether a case presents the same issue already litigated and decided in an earlier

               17      case, the Ninth Circuit uses a four-factor test derived from the Restatement (Second) of Judgments:

               18                   (1) is there a substantial overlap between the evidence or argument to be
                                    advanced in the second proceeding and that advanced in the first? (2)
               19                   does the new evidence or argument involve the application of the same
                                    rule of law as that involved in the prior proceeding? (3) could the pretrial
               20                   preparation and discovery related to the matter presented in the first
                                    action reasonably be expected to have embraced the matter sought to be
               21                   presented in the second? (4) how closely related are the claims involved
                                    in the two proceedings?
               22

               23      Kamilche Co. v. United States, 53 F.3d 1059, 1062 (9th Cir. 1995). All four factors weigh in favor

               24      of preclusion here. This case will largely turn on the same prior-art arguments and evidence

               25      presented in Eolas I. See, e.g., Turnbull Decl. ¶¶ 87-108 (explaining that Claim 32 of the ’507

               26      patent was “well known in the prior art,” and citing the Eolas I trial testimony of Sir Tim Berners-

               27      Lee). To the extent Eolas or Defendants present new evidence regarding validity, that evidence

               28      will be judged under the same validity standards that were at issue in Eolas I. The pretrial

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          23 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 33 of 42


                   1   preparation and discovery in Eolas I would reasonably be expected to have embraced the validity

                   2   issue presented here: although eight years have passed since Eolas I, the evidence that is relevant

                   3   to validity in this case—whether the state of the art in the early 1990s anticipated or rendered

                   4   obvious Eolas’s claims to ownership of the interactive Web—has not changed in the interim.

                   5           Most importantly, the claims involved in Eolas I are “closely related” to the claims at issue

                   6   here. Kamilche, 53 F.3d at 1062. The fact that Eolas’s claims arise from a new patent does not

                   7   change anything. As the Federal Circuit has explained, issue preclusion is “not limit[ed] . . . to

                   8   patent claims that are identical.” Ohio Willow Wood, 735 F.3d at 1342; see also Nestle USA, Inc.

                   9   v. Steuben Foods, Inc., 884 F.3d 1350, 1352 (Fed. Cir. 2018). That is so because “it is the identity

               10      of the issues that were litigated that determines whether collateral estoppel should apply,” and “the

               11      mere existence of different language” in different patent claims does not itself indicate a difference

               12      of substance relevant to validity. Ohio Willow Wood, 735 F.3d at 1342; see also Soverain Software

               13      LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1319 (Fed. Cir. 2015)

               14      (“Complete identity of [patent] claims is not required to satisfy the identity-of-issues requirement

               15      . . . .”). A decision that one set of patent claims is invalid therefore precludes a patentee from

               16      contesting the invalidity of substantially identical claims, including claims in a continuation or

               17      parent patent. See, e.g., Ohio Willow Wood, 735 F.3d at 1341-43 (invalidation of claims in

               18      continuation patent preclusive on claims in parent patent); Kimberly-Clark Worldwide Inc. v. First

               19      Quality Baby Prods. LLC, 135 F. Supp. 3d 850, 854-58 (E.D. Wis. 2015) (invalidation of claims

               20      in parent patent preclusive on claims in continuation patent). The question is whether “the

               21      differences between the unadjudicated patent claims and adjudicated patent claims . . . materially

               22      alter the question of invalidity” or, instead, merely “use slightly different language to describe

               23      substantially the same invention.” Ohio Willow Wood, 735 F.3d at 1342. If the latter, “collateral

               24      estoppel applies.” Id.

               25              The differences between the claims of the ʼ507 patent asserted in this case and the claims

               26      found invalid in Eolas I do not materially alter the question of invalidity. For all the reasons

               27      discussed above, see supra at 9-20, the asserted ʼ507 claims “describe substantially the same

               28      invention” claimed in invalidated Claim 42 of the ʼ985 patent. As explained in Section I, the

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          24 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 34 of 42


                   1   alleged “differences” are nothing more than Eolas using different words to say the same thing or

                   2   the expression of limitations already claimed in the ʼ985 patent. Just as the “routine incorporation

                   3   of Internet technology” did not change the validity question for the unadjudicated claim in

                   4   Soverain Software, 778 F.3d at 1319-20, the incorporation of well-known distributed computing

                   5   technology does not change the validity question for the ’507 claims. The named inventors here

                   6   do not and could not claim to have invented distributed computing, cf. id. at 1319 (patentee “did

                   7   not invent the Internet, or hypertext, or the URL”), and they have admitted that it was a known

                   8   computing tool. See Ex. 37 (1/12/2017 Martin Depo.) at 145:18-146:2, 233:17-234:19 (inventor

                   9   Martin admitting they did not invent the use of remote computers to perform expensive

               10      computations, and that “to a practitioner skilled in the art it would be readily apparent how to

               11      divide up a problem and run it across multiple parallel computers”); Ex. 36 (1/26/2017 Doyle

               12      Depo.) at 60:24-61:8 (inventor Doyle admitting that before the alleged invention there were

               13      systems where computers worked together to solve a computational problem); see also Amazon,

               14      Dkt. 179-3 at ¶¶ 38-39 (Eolas’s expert: “A person of ordinary skill would furthermore be aware of

               15      multiple other techniques for one computer communicating with multiple remote computers

               16      . . . .”). Just as in Bourns, “the differences between the adjudicated and unadjudicated claims relate

               17      only to things known in the art and, hence, the differences between the prior art and the claims at

               18      issue [here] are the same.” Bourns, Inc. v. United States, 537 F.2d 486, 493 (Ct. Cl. 1976) (internal

               19      quotation marks and citation omitted). The claims at issue here are invalid and Eolas is precluded

               20      from arguing otherwise.

               21              In the end, issue preclusion is not a formulaic doctrine. It “is not to be applied with the

               22      hypertechnical and archaic approach of a 19th century pleading book.” Id. at 497 (internal

               23      quotation marks omitted). “[R]ealism and rationality” govern, id., and a court must be guided by

               24      its “sense of justice and equity,” Blonder-Tongue Labs., Inc. v. Univ. of Ill. Foundation, 402 U.S.

               25      313, 334 (1971). It might be “technically correct that the claims are each directed to different

               26      combinations, but when analyzed realistically, the substance of the adjudicated and unadjudicated

               27      claims must be viewed as the same and the issues relevant to their validity are the same.” Bourns,

               28      537 F.2d at 497. Defendants have already proven—by clear and convincing evidence and at great

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          25 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 35 of 42


                   1   expense—that Eolas did not invent the interactive Web. The Federal Circuit agreed. To let Eolas

                   2   relitigate that issue would create “the aura of the gaming table,” Blonder-Tongue, 402 U.S. at 329,

                   3   and breed precisely the “corrosive disrespect” for the judicial system that preclusion is meant to

                   4   prevent, Clements, 69 F.3d at 330.

                   5   III.    THE KESSLER DOCTRINE BARS EOLAS’S CLAIMS AGAINST AMAZON
                               AND GOOGLE
                   6

                   7           Because Eolas has already litigated its claims for infringement against Amazon (Eolas I)
                   8   and against Google (in both Eolas I and Eolas II), Eolas’s claims against Amazon and Google are
                   9   barred by the doctrine set forth in Kessler v. Eldred, 206 U.S. 285 (1907). The Supreme Court
               10      established the Kessler doctrine to shield alleged infringers from successive, harassing litigation
               11      by a patentee. Brain Life, LLC v. Elekta, Inc., 746 F.3d 1045, 1056 (Fed. Cir. 2014) (“The Kessler
               12      Doctrine . . . allow[s] an adjudged non-infringer to avoid repeated harassment for continuing its
               13      business as usual post-final judgment in a patent action where circumstances justify that result.”).
               14      Under that doctrine, a successful defendant is granted “a limited trade right to continue producing,
               15      using, and selling the [products] that were the subject of the first suit and to do so without fear of
               16      allegations of infringement.” Id. The Kessler doctrine applies regardless whether “invalidity or
               17      noninfringement of the patent” was decided in the prior suit. SpeedTrack, Inc. v. Office Depot,
               18      Inc., 791 F.3d 1317, 1323 (Fed. Cir. 2015); see MGA, Inc. v. Gen. Motors Corp., 827 F.2d 729
               19      (Fed. Cir. 1987); Zoomar, Inc. v. Paillard Prods., Inc., 258 F.2d 527, 530 (2d Cir. 1958); Trs. of
               20      Bos. Univ. v. Kingbright Elec. Co., ___ F. Supp. 3d ___, 2019 WL 6877182, at *3 (D. Mass. Dec.
               21      17, 2019) (citing cases).
               22              While traditional claim preclusion bars assertion of “essentially the same” claims in a
               23      continuation patent against allegedly infringing activity up until the final judgment in the earlier
               24      case, the Kessler doctrine bars assertion of “essentially the same” claims against “essentially the
               25      same” allegedly infringing activity “post-judgment.” SimpleAir, 884 F.3d at 1170. As the Federal
               26      Circuit recently explained in SimpleAir, the Kessler doctrine fills a “temporal gap” with respect to
               27      claims that “claim preclusion could not reach because of their timing.”           Id.   Thus, where
               28      infringement claims arising from continuation patents are “claim-precluded with respect to pre-

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          26 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 36 of 42


                   1   judgment [accused] services, then the Kessler doctrine would also bar [plaintiff’s] assertions of

                   2   those same patents against” the same defendant’s “provision of essentially the same [accused]

                   3   services post-judgment.” Id. Because Eolas waited to prosecute the claims of the ’507 patent until

                   4   after the Federal Circuit affirmed invalidity in Eolas I, and after Eolas dismissed its infringement

                   5   counterclaims in Eolas II, Eolas can allege only “post-judgment” infringement in this case. See

                   6   Ex. 27 (Aug. 19, 2014 amendment during prosecution).

                   7           The Kessler doctrine squarely applies here. The accused activity in this case is “essentially

                   8   the same” as in both earlier cases. Brain Life, 746 F.3d at 1058 (holding that Kessler bars

                   9   assertions of infringement against “subsequent versions” of products that “are essentially the

               10      same”). In Eolas I, Google and Amazon defeated Eolas’s contention that Google’s and Amazon’s

               11      websites and software allowing user interaction with embedded objects infringed the ʼ906 and

               12      ʼ985 patents. In that case, Eolas accused features in various Google and Amazon products,

               13      including Google’s AdSense, Docs, Gmail, Instant, Maps, Search Suggest, and YouTube’s

               14      interactive video and search suggest, as well as Amazon’s Product Viewer, Search Suggestions,

               15      Shoveler, and Video products—all of which Eolas has accused here. See Ex. 7 (Eolas I, Dkt. 1244)

               16      at 14-17, 21; see, e.g., Ex. 38 (Feb. 27, 2017 Martin Report App’x A) at ¶ 2 (listing accused

               17      Amazon products); Ex. 42 (Eolas’s Mar. 31, 2016 infringement contentions naming Google

               18      accused products). In Eolas II, two more continuation patents from the same family (the ’293 and

               19      ’662 patents) were asserted against Google’s “web pages and content to be interactively presented

               20      in browsers,” as well. Ex. 19 (Eolas II, Dkt. 1-3 (cease and desist letter)); Ex. 20 (Eolas II, Dkt.

               21      76 at 13 (infringement counterclaims)). Thus, Eolas’s dismissed-with-prejudice infringement

               22      claims for the ’293 and ’662 patents also alleged infringement by the same products Eolas accuses

               23      here. And the accused features in this case are implemented using fundamentally the same

               24      JavaScript technology accused in Eolas I.6 That is enough for the Kessler doctrine, which does

               25
                       6
                         For example, the AutoComplete (or Search Suggestion) feature on Amazon’s websites, one of
               26      the features at issue in Eolas I, employed JavaScript to achieve its interactivity. Ex. 8 (Eolas’s
                       Eolas I Expert Report on Amazon AutoComplete) at ¶¶ 10, 50. Here, Eolas accuses the same
               27      JavaScript technology. See, e.g., Ex. 45 (Eolas’s Amazon Expert Report on Amazon Search) at
                       ¶¶ 12, 49a. And although Eolas has not served an expert report on infringement on Google, there
               28

                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         27 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 37 of 42


                   1   not demand that the presently and formerly accused products be perfectly identical, only that they

                   2   be “essentially the same.” Brain Life, 746 F.3d at 1057. Eolas’s serial allegations against the same

                   3   products, employing the same technology, present exactly the sort of “repeated harassment” that

                   4   the Kessler doctrine proscribes. Id. at 1056.

                   5           It does not matter that Eolas is now asserting claims from a patent with a number different

                   6   from the patents at issue in Eolas I and Eolas II. Indeed, the Federal Circuit recently rejected the

                   7   argument that the Kessler doctrine cannot bar the assertion of “continuation patents when only

                   8   parent patents have previously been held noninfringing.” SimpleAir, 884 F.3d at 1170. Instead,

                   9   the court explained, continuation patent claims that are “patentably indistinct from those

               10      previously adjudicated” are barred by the Kessler doctrine from being asserted against essentially

               11      the same products post-judgment. Id.; see also In re PersonalWeb Techs. Patent Litig., No. 18-

               12      md-02834-BLF, 2019 WL 1455332, at *10, *14-15 (N.D. Cal. Apr. 2, 2019) (applying Kessler

               13      doctrine to bar post-judgment infringement claims arising from a continuation patent that was

               14      “essentially the same as” the patents at issue in earlier litigation).

               15              Applying that analysis here, the ’507 patent is a continuation in the same family as the four

               16      patents Eolas unsuccessfully asserted before, and shares the same priority date and specification.

               17      See Antares Pharma, Inc., 771 F.3d at 1358 (“A continuation application is ‘a second application

               18      for the same invention claimed in a prior non-provisional application . . . .’” (quoting MPEP §

               19      201.07 (9th ed. Mar. 2014))); Applied Materials v. Advanced Semi. Materials, 98 F.3d 1563, 1579-

               20      80 (Fed. Cir. 1996) (“By definition, a continuation adds no new matter and is akin to an amendment

               21      of a pending application.”). The Kessler doctrine bars the assertion of patent claims that “could

               22      have been brought in the first suit,” Brain Life, 746 F.3d at 1059, and nothing prevented Eolas

               23      from including the exact words of the asserted ’507 patent claims in its previously asserted patents,

               24      since continuation claims necessarily “could have been made in the [parent] application,” Medinol

               25      Ltd. v. Cordis Corp., 15 F. Supp. 3d 389, 404 (S.D.N.Y. 2014). Indeed, Eolas’s prosecution

               26

               27      can be no dispute that the accused Google features are likewise implemented using fundamentally
                       the same JavaScript technology at issue in Eolas I. See, e.g., Dkt. 162 at 3-4 (Eolas stating that its
               28      infringement contentions identify JavaScript and AJAX, a JavaScript technology); Ex. 42 (Eolas’s
                       Mar. 31, 2016 infringement contentions to Google).
                       Case No. 4:17-cv-03022-JST                                 DEFENDANTS’ CORRECTED MOTION FOR
                                                                           28 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                     DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 38 of 42


                   1   counsel agreed under oath that all of the ’507 claims could have been included in Eolas’s prior

                   2   patents. Ex. 43 (Krueger Depo.) at 334:14-335:21. For these reasons, and the reasons explained

                   3   above with respect to OTDP, the ’507 claims asserted here are essentially the same as the claims

                   4   asserted in Eolas I and Eolas II. The Kessler doctrine bars Eolas’s claims.

                   5           A claim preclusion analysis would lead to exactly the same result, save for the fact that the

                   6   issuance of Eolas’s new patent, and thus its new claims of alleged infringement, occurred after the

                   7   judgments in Eolas I and Eolas II. Because the Kessler doctrine fills a “temporal gap” with respect

                   8   to claims that “claim preclusion could not reach because of their timing,” SimpleAir, 884 F.3d at

                   9   1170, the application of claim preclusion doctrine may inform the application of Kessler. Where

               10      a given set of infringement claims against certain products have already been litigated, and are

               11      “claim-precluded with respect to pre-judgment” allegations of infringement, then the Kessler

               12      doctrine steps in to prohibit assertion of the same claims against allegedly infringing activities that

               13      occur “post-judgment.” Id. Federal Circuit law—which controls this issue in the patent context,

               14      Senju Pharma. Co., Ltd. v. Apotex, Inc., 746 F.3d 1344, 1348 (Fed. Cir. 2014)—makes clear that

               15      claim preclusion applies wherever “the scope of the asserted patent claims in the two suits is

               16      essentially the same,” SimpleAir, 884 F.3d at 1167. Thus, “[e]ven where different patents are

               17      asserted between two suits, claim preclusion bars a patentee from bringing successive suits

               18      accusing the defendant’s same product of infringing essentially the same patent claims.” Indivior

               19      Inc. v. Dr. Reddy’s Labs., S.A., 930 F.3d 1325, 1336 (Fed. Cir. 2019). And Eolas has directed

               20      those essentially identical patent claims against essentially the same features in the Google and

               21      Amazon products that were at issue in Eolas I. See SimpleAir, 884 F.3d at 1167 (noting that claim

               22      preclusion applies where the accused activity in both cases is “essentially the same”) (citing

               23      Acumed LLC v. Stryker Corp., 525 F.3d 1319, 1324 (Fed. Cir. 2008)). In substance, Eolas has

               24      sued Amazon and Google “on the same patent twice” (or, in Google’s case, three times). Senju,

               25      746 F.3d at 1353. And “that is exactly what claim preclusion was designed to prevent.” Id. The

               26      fact that claim preclusion cannot reach Eolas’s claims because they target post-judgment activity

               27      means only that the Kessler doctrine must apply, see SimpleAir, 884 F.3d at 1170, so that Eolas’s

               28      “repeated harassment” of Google and Amazon may end, Brain Life, 746 F.3d at 1056.

                       Case No. 4:17-cv-03022-JST                                DEFENDANTS’ CORRECTED MOTION FOR
                                                                          29 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                    DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 39 of 42


                   1                                            *        *      *

                   2           Application of preclusion principles is especially appropriate here. Eolas had a full and

                   3   fair opportunity in Eolas I to convince a jury that it invented the type of web interactivity in the

                   4   products it accuses here. In fact, that opportunity was uniquely full and fair—defendants bore the

                   5   burden of proving invalidity by clear and convincing evidence. Eolas failed. In Eolas II, Eolas

                   6   once again claimed to own the interactive Web; but it agreed to the dismissal—with prejudice—

                   7   of all of its infringement claims against Google. After those defeats, Eolas submitted the patent

                   8   claims at issue here in yet another continuation application. But that application did not claim a

                   9   new invention. Eolas simply wants another “do over.” And that is exactly what issue preclusion

               10      and the Kessler doctrine are designed to prevent. The Court should not allow Eolas to retry to

               11      another jury essentially the same lawsuits it already lost. No case is a clearer example of

               12      rearranging deck chairs on a sinking ship. Worse, the ship already sank, and did so spectacularly

               13      in 2012. No rule of law allows that ship to be exhumed and the World Wide Web to be put on trial

               14      once again.

               15                                               CONCLUSION

               16              The Court should grant summary judgment in favor of Defendants because all of the

               17      asserted patent claims are invalid for obviousness-type double patenting, and as a matter of issue

               18      preclusion, and because Eolas’s infringement claims against Amazon and Google are barred under

               19      the Kessler doctrine. At the very least, the Court should grant partial summary judgment with

               20      respect to any invalid and/or precluded claims.

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                               DEFENDANTS’ CORRECTED MOTION FOR
                                                                         30 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                   DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 40 of 42


                   1

                   2   DATED: March 25, 2020         Respectfully submitted,
                   3
                                                     By /s/ Richard G. Frenkel
                   4
                                                     DOUGLAS E. LUMISH, Bar No. 183863
                   5                                 doug.lumish@lw.com
                                                     RICHARD G. FRENKEL, Bar No. 204133
                   6                                 rick.frenkel@lw.com
                                                     JEFFREY G. HOMRIG, Bar No. 215890
                   7                                 jeff.homrig@lw.com
                                                     NICHOLAS YU, Bar No. 298768
                   8                                 nicholas.yu@latham.com
                                                     LATHAM & WATKINS LLP
                   9                                 140 Scott Drive
                                                     Menlo Park, CA 94025
               10                                    Telephone: (650) 328-4600
                                                     Facsimile: (650) 463-2600
               11
                                                     JOSEPH H. LEE, Bar No. 248046
               12                                    joseph.lee@lw.com
                                                     LATHAM & WATKINS LLP
               13                                    650 Town Center Drive, 20th Floor
                                                     Costa Mesa, CA 92626-1925
               14                                    Telephone: (714) 540-1235
                                                     Facsimile: (714) 755-8290
               15
                                                     AMIT MAKKER, Bar No. 280747
               16                                    amit.makker@lw.com
                                                     BLAKE R. DAVIS, Bar No. 294360
               17                                    blake.davis@lw.com
                                                     LATHAM & WATKINS LLP
               18                                    505 Montgomery Street, Suite 2000
                                                     San Francisco, CA 94111-6538
               19                                    Telephone: (415) 395-8034
                                                     Facsimile: (415) 395-8095
               20
                                                     MELISSA ARBUS SHERRY (admitted pro hac vice)
               21                                    melissa.sherry@lw.com
                                                     CHARLES S. DAMERON (admitted pro hac vice)
               22                                    charles.dameron@lw.com
                                                     LATHAM & WATKINS LLP
               23                                    555 Eleventh Street, Suite 1000
                                                     Washington, DC 20004-1304
               24                                    Telephone: (202) 637-2200
                                                     Facsimile: (202) 637-2201
               25
                                                     Counsel for Defendant
               26                                    AMAZON.COM, INC.
               27
                                                     By /s/ Carl G. Anderson
               28

                       Case No. 4:17-cv-03022-JST                     DEFENDANTS’ CORRECTED MOTION FOR
                                                               31 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                         DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 41 of 42


                   1                                 QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                      Charles K. Verhoeven (CA Bar No. 170151)
                   2                                  David A. Perlson (CA Bar No. 209502)
                                                      Carl G. Anderson (CA Bar No. 239927)
                   3                                  Michael D. Powell (CA Bar No. 202850)
                                                      Lindsay M. Cooper (CA Bar No. 287125)
                   4                                  Felipe Corredor (CA Bar No. 295692)
                                                      qe-eolas@quinnemanuel.com
                   5                                 50 California Street, 22nd Floor
                                                     San Francisco, CA 94111
                   6                                 Telephone: 415-875-6600
                                                     Facsimile: 415-875-6700
                   7
                                                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
                   8                                  Miles Freeman (CA Bar No. 299302)
                                                      qe-eolas@quinnemanuel.com
                   9                                 865 S. Figueroa St., 10th Floor
                                                     Los Angeles, CA 90017
               10                                    Telephone: 213-443-3000
                                                     Fax: 213-443-3100
               11
                                                     Counsel for Defendant
               12                                    GOOGLE LLC

               13
                                                     By /s/ Eric E. Lancaster
               14
                                                     Bijal V. Vakil (SBN 192878)
               15                                    Shamita D. Etienne-Cummings (SBN 202090)
                                                     Eric E. Lancaster (SBN 244449)
               16                                    Henry Huang (SBN 252832)
                                                     Ryuk Park (SBN 298744)
               17                                    WHITE & CASE LLP
                                                     3000 El Camino Real Two Palo Alto Square, 9th Floor
               18                                    Palo Alto, CA 94306
                                                     Telephone: (650) 213-0300
               19                                    Facsimile: (650) 213-8158
                                                     Email: bvakil@whitecase.com
               20                                    Email: setienne@whitecase.com
                                                     Email: eric.lancaster@whitecase.com
               21                                    Email: henry.huang@whitecase.com
                                                     Email: ryuk.park@whitecase.com
               22
                                                     John R. Keville (admitted pro hac vice)
               23                                    Robert L. Green, III (admitted pro hac vice)
                                                     WINSTON & STRAWN LLP
               24                                    1111 Louisiana Street, 25th Floor
                                                     Houston, TX 77002-5242
               25                                    Telephone: (713) 651-2600
                                                     Facsimile: (713) 651-2700
               26                                    Email: jkeville@winston.com
                                                     Email: rlgreen@winston.com
               27
                                                     Counsel for Defendant
               28                                    WALMART INC.

                       Case No. 4:17-cv-03022-JST                      DEFENDANTS’ CORRECTED MOTION FOR
                                                                32 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                          DOUBLE PATENTING & PRECLUSION
                        Case 4:17-cv-03022-JST Document 614 Filed 05/14/20 Page 42 of 42


                   1

                   2
                                                              ATTESTATION
                   3

                   4           I, Richard Frenkel, am the ECF user whose user ID and password authorized the filing of

                   5   this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have

                   6   concurred in this filing.
                         DATED: March 25, 2020                         /s/ Richard G. Frenkel
                   7                                                   Richard G. Frenkel
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                       Case No. 4:17-cv-03022-JST                            DEFENDANTS’ CORRECTED MOTION FOR
                                                                      33 SUMMARY JUDGMENT ON OBVIOUSNESS-TYPE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                DOUBLE PATENTING & PRECLUSION
